Citation Nr: 1436125	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to August 1988 and is in receipt of several decorations including the Combat Action Ribbon and the Navy Commendation with V Device.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 and a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2014, the Board remanded these matters for additional development.

The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database.

Through evidence and argument submitted by the Veteran and his representative, the Board finds that the Veteran has raised the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral carpal tunnel syndrome.  The agency of original jurisdiction (AOJ) has not adjudicated this issue, and it is thus referred to the AOJ for appropriate action.


FINDING OF FACT

Competent evidence of record is against a finding that the Veteran has a diagnosis of peripheral neuropathy of either his right or left upper extremity.
 

CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the right upper extremity, to include as due to the service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2013).  
2. The criteria for service connection for peripheral neuropathy of the left upper extremity, to include as due to the service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Any defect with regard to the timing or content of the notice to the Veteran is harmless due to the thorough and informative notices provided throughout the adjudication and because he had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was notified in letters dated in August 2007 and in March 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).  
Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

VA medical records dated 2003 to 2013 are negative for any findings or diagnosis of peripheral neuropathy of either the Veteran's right or left upper extremity.  

A February 2012 VA examination report notes that the Veteran had been diagnosed with diabetic peripheral neuropathy in June 2007.  The examiner noted the history by the Veteran that he began having difficulty with his feet, falling asleep and tingling in service in 1988.  Symptoms became more bothersome in recent years, and he was diagnosed with peripheral neuropathy.  Reported symptoms included mild intermittent pain, paraesthesias and/or dysesthesias and numbers of the right and left upper extremities.  Physical examination reflected objective findings of a normal examination, and the examiner concluded that the Veteran did not have an upper extremity diabetic peripheral neuropathy.  Nerve testing of the right and left upper extremities was normal (as compared with the bilateral lower extremities, for which the Veteran is service-connected).  The examiner noted that EMG studies performed in May 2007 reflected abnormal right and left upper extremities and that the Veteran was diagnosed with carpal tunnel syndrome and ulnar nerve dysfunction in August 2007.  The Veteran currently complained of numbness and tingling in the bilateral upper extremities originating at the shoulder and radiating to the fingertips.  The VA examiner opined that the Veteran's neuropathy of the upper extremities is less likely than not incurred in or caused by the claimed in-service injury, event, or illness and less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The rationale for the opinion is that an EMG report dated in May 2007 diagnosed the Veteran with bilateral carpal tunnel syndrome of the wrists as well as ulnar nerve compromise at bilateral elbows caused by cubital tunnel syndrome.  On this basis, the VA examiner opined that the Veteran's upper extremity neuropathy is more attributable to these causes and less likely to have been caused by type II diabetes mellitus. 

In June 2012, an additional VA medical opinion (from a different VA medical professional) was obtained based on a review of the claims file.  This VA physician opined that it is less likely than not that the Veteran's claimed condition was incurred in or was caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that the Veteran's service treatment records revealed that he was evaluated for swelling and stiffness in the middle fingers and wrists in January 1973.  An evaluation with X-rays and laboratory reports was unremarkable.  There was no mention of pain, numbness or tingling, and no relation to activity was reported in the Veteran's service treatment records.  He was seen for follow-up two days later, and the Veteran reported improvement in all symptoms.  The discharge diagnosis was inflammatory joint disease.  The Veteran's service treatment records thereafter are silent regarding complaints related to his hands or wrists.  

A March 2014 VA examination report reflects that the examiner (who had also rendered the June 2012 opinion) reviewed the claims file and other pertinent evidence.  The VA examiner opined that the Veteran's condition of upper extremity peripheral neuropathy is less likely as not (less than 50/50 probability) caused by or a result of military service.  The service treatment records are silent with regard to neurologic symptoms affecting the upper extremities.  Significantly, the examiner explained that there is no diagnosis of or symptoms suggestive of peripheral neuropathy of the upper extremities and that therefore no nexus can be established between current symptoms and service.  The examiner furthered explained that service treatment records revealed that the Veteran presented with an episode of swelling and stiffness of his middle fingers and wrist in 1973.  Examination and X-rays were unremarkable.  On follow-up several days later the Veteran reported the symptoms had improved.  No diagnosis of or symptoms suggestive of peripheral neuropathy of the upper extremities was found.  

The VA examiner further opined that the Veteran's claimed condition of upper extremity peripheral neuropathy was less likely as not (less than 50/50 probability) permanently aggravated by his Type II Diabetes Mellitus.  Again, the examiner explained that the Veteran's EMG findings are consistent with carpal tunnel syndrome of his bilateral wrists and cervical spine nerve root impingement.  

The VA examiner also noted that the Veteran's medical records from the VA Loma Linda were reviewed as was his claims file.  He noted that in a Primary Care note dated 11/17/2010 an EMG/NCV performed by an non-VA provider in May 2007 was referenced-the results of which showed carpal tunnel syndrome involving both wrists, with motor and sensory fibers affected, right worse than left; neuropathic changes in a right C7 distribution; and lower extremity regional neuropathic changes.  The pattern demonstrated on this examination is not consistent with diabetic neuropathy-specifically diabetic neuropathy most commonly occurs in a stocking/glove distribution affecting the sensory fibers of the feet and hands bilaterally; or less commonly as an axonal neuropathy (mononeuritis multiplex) affecting a single nerve branch.  The examiner performing the Veteran's Diabetic Peripheral Neuropathy DBQ on 13 February 2012 corroborated the EMG/NCV findings-specifically, that the Veteran did not have evidence of upper extremity diabetic peripheral neuropathy.

The Board recognizes that the Veteran himself believes that he suffers from peripheral neuropathy of his left and right upper extremities.  He is competent to report neurological symptoms (such as pain, numbness, tingling), which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not shown that he is competent to give an opinion on diagnosis of a medical condition, such as a neurological condition as complex as peripheral neuropathy.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   A neurological disability, such as peripheral neuropathy, is not a condition for which lay observation has been found to be competent to establish the present of a disability.  Charles v. Principi, 16 Vet. App. 370 (2002). Therefore, his assertions, standing alone, are insufficient to establish that he has peripheral neuropathy of the right and/or left upper extremities.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  At no time during the pendency of this appeal has there been a diagnosis of peripheral neuropathy of either of the Veteran's upper extremity.  Post service VA and private medical records are negative for a diagnosis of peripheral neuropathy of the right and/or left upper extremity.  The Board is aware that a February 2012 VA examiner acknowledged the Veteran's report of being diagnosed with peripheral neuropathy.  However, after a review of the claims file and examination of the Veteran, that examiner formed his own conclusion and diagnosed the Veteran with bilateral carpal tunnel syndrome of the wrists as well as ulnar nerve compromise at the bilateral elbows caused by cubital tunnel syndrome.  LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional).  Significantly, a subsequent VA physician also opined in June 2012 and March 2014 that the Veteran did not have a diagnosis of peripheral neuropathy of the right and/or left upper extremities.  There is no medical evidence to the contrary, that is, medical evidence clearly establishing a diagnosis of peripheral neuropathy of the right and/or left upper extremity at any time during the current appeal.  Accordingly, the first element of service connection-medical evidence of a disability-is not met, and the claims must each be denied.

As the preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of the right and left upper extremities, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also points out that, while the VA examinations conducted during the current appeal and addressed herein provide a diagnosis of bilateral carpal tunnel syndrome and address the etiology of this condition and while the Veteran's representative asserts that a basis for grant of service connection for CTS has been provided, a claim for service connection for bilateral CTS was separately adjudicated and denied in an unappealed February 2008 rating decision.  In this regard, this case may be distinguished from the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) because the Veteran in this case separately pursued claims of service connection for other diagnosed neurological disabilities of his upper extremities (e.g., CTS), and those claims (e.g., CTS) were denied and not appealed.  For claims of service connection for the other diagnoses to be considered on the merits (e.g., CTS), such claims would have to be reopened.  Therefore, the Board does not have jurisdiction over them and further discussion of other diagnosed neurological disabilities, such as CTS, are outside the jurisdiction of the Board in this decision.  
ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the service-connected diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service-connected diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


